DawsoN, J., concurring: I agree with the result in this case for the reasons expressed by Judge Simpson. I was the author of the opinion in Badger Materials, Inc., 40 T.C. 725 (1963), subsequently withdrawn in 40 T.C. 1061 (1963). Justice Frankfurter said in Henslee v. Union Planters Bank, 335 U.S. 595, 600 (1949), “Wisdom too often never comes, and so one ought not to reject it merely because it comes late.” I now believe that the literal interpretation I gave to the statute in Badger Materials was wrong, and I will not compound the error.